
	
		I
		112th CONGRESS
		2d Session
		H. R. 5631
		IN THE HOUSE OF REPRESENTATIVES
		
			May 8, 2012
			Mr. Polis introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on certain rolling travel
		  bags with a removable backpack or daypack.
	
	
		1.Certain rolling travel bags
			 with a removable backpack or daypack
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Travel bags of manmade fibers, with wheels, a telescoping
						handle, stowable shoulder straps, and a removable separate backpack or daypack
						attached by zipper or other means, valued over $30, not to exceed 85 liters in
						volume, and removable separate backpack or daypack not to exceed 26 liters in
						volume (provided for in subheading 4202.12.80)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
